Citation Nr: 0905063	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to 
service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to 
service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied the benefits sought on 
appeal.  

The Board remanded the case to the RO in July 2008 for a 
Board hearing.  The Veteran testified at an October 2008 
Board hearing; the hearing transcript has been associated 
with the claims file.  The case is once again before the 
Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

VA treatment records dated from April 2005 to May 2005 have 
been associated with the claims file.  The Veteran submitted 
additional VA treatment reports dated in 2001 and 2004.  
During the Veteran's Board hearing, he reported that he was 
diagnosed with diabetes mellitus in 2002 and that he was 
treated with Prednisone from 2003 to 2005.  The Veteran 
indicated that he was diagnosed with neuropathy prior to his 
diagnosis of multiple sclerosis.  A February 2006 VA examiner 
indicated, however, that the Veteran's current diagnosis of 
chronic inflammatory demylenating polyneuropathy (CIDP) and 
multiple sclerosis predated his diabetes mellitus.   It 
appears that there are outstanding VA treatment reports which 
may clarify the specific dates of the Veteran's current 
diagnoses.  The RO should obtain any outstanding VA medical 
records and associate them with the claims file.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Veteran was afforded a VA examination in February 2006.  
The examiner indicated that the Veteran had symptoms of 
peripheral neuropathy related to diabetes, but then indicated 
that diabetic-related peripheral neuropathic symptoms were 
due to multiple sclerosis and CIDP.  The examiner also opined 
that peripheral neuropathy was not caused by or a result of 
diabetes mellitus, stating that CIDP and multiple sclerosis 
appeared prior to diabetes.  Diabetes mellitus appeared after 
treatment of CIDP with prednisone.  The examiner then stated, 
however, that diabetes mellitus nevertheless causes this 
disease.  The Board finds that a remand for a supplemental VA 
opinion is necessary to clarify any apparent discrepancies in 
the VA opinion.  The supplemental opinion should also address 
whether the Veteran has peripheral neuropathy which is 
aggravated by his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all 
outstanding VA treatment records 
pertaining to the Veteran's claimed 
disabilities.  If the search for such 
records has negative results, the RO 
should notify the Veteran and place a 
statement to that effect in the 
Veteran's claims file.

2.  After all available medical records 
have been associated with the claims 
file, the RO should refer the case to 
an appropriate VA examiner for a 
supplemental medical opinion to 
determine if neuropathy of the 
bilateral upper and lower extremities 
is etiologically related to service-
connected diabetes mellitus.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
must review the entire claims file.   
The examiner should state: 

A)  Whether it is at least as likely as 
not that peripheral neuropathy is 
proximately due to or the result of the 
Veteran's service-connected diabetes 
mellitus; and 

B)  Whether it is at least as likely as 
not that peripheral neuropathy is 
permanently aggravated by the Veteran's 
service-connected diabetes mellitus. 

The examiner should note that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  The examiner 
should provide a complete rationale for 
his or her opinion with references to 
the evidence of record.  

3.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
